Citation Nr: 1637404	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-25 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to disability rating in excess of 0 percent for right foot hallux valgus deformity with status post bunionectomy of the right great toe. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty during peacetime and the Gulf War from February 1985 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2016.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in accordance with VA's statutory duty to assist, as explained below.  Such development is necessary for the Board to make an informed decision, and to help ensure that the claim is afforded every consideration.

The evidence is not sufficient to determine whether the Veteran has a diagnosis of hearing loss in accordance with VA standards and, if so, whether such is related to service.  A VA treatment record dated in September 2001 shows that the Veteran denied any hearing problems.  He first complained of problems with hearing loss and tinnitus in June 2010.  A July 14, 2010 VA audiology consult indicates that he reported a gradual decrease in hearing ability.  He also reported tinnitus with an onset of at least one year.  The examiner, based on pure tone audiometry testing, diagnosed the Veteran with bilateral mild relatively flat sensorineural hearing loss.  The examiner stated that the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment.  However, the examiner also stated that the audiometric testing was not valid for rating purposes.  

Later in July 2010, the Veteran was afforded a VA audiology examination.  He stated that the ringing in his ears started a while ago but the noise had been more noticeable for the past year and a half.  Audiometric testing showed hearing loss in accordance with VA standards in the left ear, but not in the right ear.  See 38 C.F.R. § 3.385 (2015).  Further, the examiner stated that there was evidence of non-organic hearing loss and that these data should not be used for rating purposes.  It was noted that the Veteran was being referred for electrophysiological threshold testing due to inconsistent responses for pure tone audiometry.  However, there are no electrophysiological threshold testing results of record.  

The Veteran has also provided results of March 2015 audiometry testing from Sound Advice Hearing Solutions.  However, this examination did not provide speech recognition scores using the Maryland CNC word list, as required by the rating criteria, but rather the NU-6, and thus is not sufficient for evaluation purposes.  See 38 C.F.R. § 4.85(a) (2015).  

In light of the above, additional development is needed to determine whether there is a diagnosis of hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385 (2015).  

Further, the Veteran's complete VA treatment records should be obtained, to include the results of any audiograms and electrophysiological threshold testing, as well as any records dated from October 1992 to August 1998.  See VA Form 21-4138, dated July 14, 2010.  It does not appear that a copy of the Veteran's separation examination is included in his service treatment records.  This should also be obtained on remand.

With respect to the Veteran's right foot hallux valgus deformity with status post bunionectomy of the right great toe, his testimony offered in February 2016 suggests a possible worsening of this condition since the most recent VA examination in August 2010.  Therefore, the Veteran should be scheduled for a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from October 1992 to August 1998 and from May 2014 forward.  Also, specifically make arrangements to obtain the results of any audiograms and electrophysiological threshold testing conducted since October 1992, to include, but not limited, to testing conducted on July 14, 2010.  The Board points out that VA treatment records indicate that Audiometric Summaries are available in CPRS Tools/Audiogram Display.

2.  Make arrangements to obtain a copy of the Veteran's complete service treatment records, specifically to include a copy of his separation examination.

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  Electrophysiological threshold testing should also be conducted, if deemed necessary by the examiner.  The Veteran is hereby advised that he has a responsibility to cooperate in the development of his claims, to include in the accurate completion of this testing.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its clinical onset during active service or is related to the Veteran's in-service noise exposure.  In providing this opinion, the examiner must acknowledge and address any threshold shifts shown on the in-service audiograms.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected right foot hallux valgus deformity with status post bunionectomy of the right great toe.  An appropriate DBQ(s) should be filled out for this purpose, if possible.
 
The entire claims file and a copy of this remand 
must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

5.  Finally, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





